                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

HENRY HINTON, JR. (# 200283)                                                           PLAINTIFF

v.                                                                      No. 4:17CV132-NBB-DAS

WARDEN TIMOTHY MORRIS, ET AL.                                                       DEFENDANTS

                      ORDER GRANTING PLAINTIFF’S MOTION [18]
                       FOR RELIEF FROM JUDGMENT OR ORDER

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s final judgment [15] dismissing the instant case as moot. The court interprets the motion,

using the liberal standard for pro se litigants set forth in Haines v. Kerner, 404 U.S. 519 (1972), as

a motion for relief from a judgment or order under FED. R. CIV. P. 60.

       The court dismissed the instant case as moot on April 27, 2018, because the plaintiff’s

complaint sought only injunctive relief and it appeared that he had been released from

incarceration because: (1) the court had received returned mail addressed to him, and (2) he could

not be found in the Mississippi Department of Corrections public Inmate Locator, either as an

inmate or a parolee. In the current motion, however, the plaintiff states that, as a protective

custody inmate, his whereabouts are not available on the public website. He also states that his

address temporarily changed when he was subpoenaed for trial and that he has since been returned

to Unit 29, where the events of this case took place.

       An order granting relief under Rule 60 must be based upon: (1) clerical mistakes, (2)

mistake, inadvertence, surprise, or excusable neglect, (3) newly discovered evidence, (4) fraud or

other misconduct of an adverse party, (5) a void judgment, or (6) any other reason justifying relief

from the operation of the order. Id. The plaintiff has asserted a valid reason under subsection (1)

– the court’s mistaken belief that he had been released from prison. As such, his request [18] for
reconsideration will be granted

       The plaintiff also asserts that he has filed a class action suit under Fed. R. Civ. P. 23;

however, he must meet the strictures associated with that rule, and he has not. In pro se prisoner

actions, as prisoner must assert his own rights, not those of others:

       [O]rdinarily a plaintiff “must assert his own legal rights and interests, and cannot rest
       his claim to relief on the legal rights or interests of third parties.”

Rogers v. Brockette, 588 F.2d 1057, 1060 (5th Cir. 1979) (quoting Warth v. Seldin, 422 U.S. 490,

501, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). Thus, the court will consider only those allegations

which involve the plaintiff.

       Twice now the plaintiff has relocated without informing the court of his new address. See

Docs. 14, 17. The court cannot administer this case without a valid mailing address for the

plaintiff. The court admonishes the plaintiff to keep the court informed of his address; failure to

do so will lead to the dismissal of this case under Fed. R. Civ. P. 41(b) for failure to prosecute and

failure to comply with an order of the court.

       It is ORDERED:

   (1) That the instant motion [18] to reconsider is GRANTED; and

   (2) The Clerk of the Court is DIRECTED to place this case back on the court’s active docket.

       SO ORDERED, this, the 16th day of November, 2018.


                                                         /s/ Neal Biggers
                                                        NEAL B. BIGGERS
                                                        SENIOR U. S. DISTRICT JUDGE
